UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Joan F.M. Malone, )
)
Pla‘““ff’ § case 1;16-¢\/-01686
) Assigned T0 : Unassigned
V' ) Assign_ bare ; 8/18/2016
District of columbia ) Description: Pro Se Gen. Civil (F Deck)
Housing Authority et al ., )
)
Defendants. )
MEMORANDUM OPINlON

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis The application will be granted, and the complaint will be dismissed. See 28
U.S.C. § 191 5(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that the complaint
fails to state a claim upon which relief may be granted or is frivolous).

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralslcy v. CIA, 355
F.3d 661,668-71 (D.C. Cir. 2004).

Plaintiff, a District of Columbia resident, states that this is an action for religious
persecution, gross negligence and various other t`ortis. ‘She mentions discrimination but alleges
no supporting facts. Among other incredible accusations, plaintiff states that presumably the

named defendants accepted bribes from "President Barack Obama, Secretary of State Hillary R.
l

»'-»>»¢)v~»~»»-.»ww.~,-~..,~.~,~..,,a» »

Clinton [and her] husband Bill Clinton to assassinate me or drive me insane before the 2016
presidential election." Compl. at l. Plaintiff claims to be a five-time presidential candidate,
including in 2016. In a seemingly wholly unrelated turn, plaintiff requests this Court to
"question former FBl Director Mueller about the wiretapping, illegal survalence (sic)," and she
complains also about having her cell phone service cut off after paying $167 to the service
provider. Compl. at 2.

The complaint contains no cogent allegations against the named defendants, the D.C.
Housing Authority and possible affiliates, and thus fails to state a claim for which relief can be
granted. In addition, the complaint "lacks an arguable basis either in law or in fact" and thus is
frivolous. Neitzke v. Willz`ams, 490 U.S. 319, 325 (1989). See Best v. Kelly, 39 F.3d 328, 330-31
(D.C. Cir. 1994) (a court may dismiss claims that are "essentially fictitious"-- for example,
where they suggest "bizarre conspiracy theories . . . [or] fantastic government manipulations of
their will or mind") (citations and internal quotation marks omitted); Crisa]'i v. Hollana', 655 F.Zd
1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous complaints . . . postulating
events and circumstances of a wholly fanciful kind."). Finally, the complaint is so insubstantial
as to deprive the Court of subject matter jurisdiction. See Caldwell v. Kagan, 777 F. Supp. 2d
177, 178 (D.D.C. 201 l) ("A district court lacks subject matterjurisdiction [over a] complaint

599

[that] ‘is patently insubstantial, presenting no federal question suitable for decision. ) (quoting

T00ley v. Napolitano, 586 F.3d lOO6, 1009 (D.C. Cir. 2009)). Accordingly, this case will be

dismissed with prejudice. A separate order accompanies this Memorandum Opinion.

Date: August  ,20l6